            Case 2:05-mc-02025 Document 2130 Filed 01/01/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 KORIE MORTON-ROZIER, an adult                     Civil Action
 individual,
                                                   No.:
                        Plaintiff,
                                                   COMPLAINT IN CIVIL ACTION
                        v.

 GATEWAY SCHOOL DISTRICT, a
 municipality and PAUL
 CALIARI, individually,
                                                   JURY TRIAL DEMANDED
                        Defendants.

                               COMPLAINT IN CIVIL ACTION

       AND NOW, comes the Plaintiff, Korie Morton-Rozier, by and through her undersigned

counsel, Todd J. Hollis, Esquire, of Todd J. Hollis Law, and files the following Complaint in

Civil Action, stating in support thereof as follows:

                                        INTRODUCTION

       1.      Korie Morton-Rozier brings this action, pursuant to 42 U.S.C. § 1983, to redress

the deprivation of her federal statutory rights. More specifically, Mrs. Morton-Rozier seeks to

redress the race discrimination she experienced at the hands of her prospective employer, The

Gateway School District. Despite her qualifications for the position of Athletic Director, the

School District rejected her application for the position because she was, and remains, married to

an African-American man.

       2.      Specifically, Defendant School Board, although determining that Mrs. Morton-

Rozier, because of her credentials, references, and outstanding resume, was one of two finalists



                                                                                                   2
            Case 2:05-mc-02025 Document 2130 Filed 01/01/21 Page 2 of 6




for an Athletic Director position, refused to hire her based on one school board member’s

racially motivated deciding vote on whether to hire her, and the rest of the members’ knowing

acquiescence and ratification of the racist decision.

                                  JURISDICTION AND VENUE

       3.       Pursuant to 28 U.S.C. §§ 1331, jurisdiction is proper as Mrs. Morton-Rozier’s

claims arise under federal law.

       4.       Pursuant to 28 U.S.C. § 1391(b), venue is proper as a substantial part of the

events or omissions giving rise to Mrs. Morton-Rozier’s claims occurred in the Western District

of Pennsylvania.

                                             PARTIES

       5.       The Plaintiff, Mrs. Morton-Rozier, is a citizen of the United States and lives in

Allegheny County Pennsylvania. She is a Caucasian woman, and has been, since July 23, 2005,

married to Keelan Rozier, an African-American man.

       6.       The first Defendant, Gateway School District (“Gateway”), is the municipal

department responsible for the education of the children located in its jurisdictional boundaries.

It is located in Monroeville Pennsylvania and organized under the laws of the Commonwealth of

Pennsylvania.

       7.       The second Defendant, Paul Caliari, an individual was at all relevant times, a

member of the School Board, and is a resident of Allegheny County, Pennsylvania.

                           FACTS UNDERLYING THE COMPLAINT

       8.       All other paragraphs of this lawsuit are incorporated.

       9.       Gateway is responsible for maintaining an athletic department, and the hiring of

employees for said department.




                                                                                                     3
             Case 2:05-mc-02025 Document 2130 Filed 01/01/21 Page 3 of 6




       10.      Gateway is governed by a Board of School Directors (“the Board”), which

consists of nine (9) individuals. The Board has the final authority in determining who to hire for

open positions at Gateway.

       11.      Mrs. Morton-Rozier was an athlete in high school. It was during this time that

she became acquainted with Richard McIntyre, a fellow student.

       12.      Mr. McIntyre was a member of the Board when the athletic director position for

the district became available in December 2020, for a three year,

       13.      Mr. McIntyre thought Mrs. Morton-Rozier was eminently qualified for the

position and invited her to apply.

       14.      Mrs. Morton-Rozier thereafter applied for the position of athletic director.

       15.      After the interviewing process, two (2) candidates, Mrs. Morton-Rozier and Don

Holl, another Caucasian individual, were the final two applicants being considered, and the

Board was to vote between the two applicants.

       16.      On or about February 11, 2020, Mr. McIntyre asked Mr. Caliari for his vote.

       17.      Mr. Caliari responded to the Board, “[d]idn’t she start dating the darkies[.]”

       18.      The “she” is Mrs. Morton-Rozier, whose husband is African-American.

       19.      On February 12, 2020, Gateway appointed Mr. Holl to the position of Athletic

Director.

       20.      Four (4) School Board members voted in favor of Mr. Holl; the other four (4)

voted in favor of Mrs. Rozier.

       21.      Mr. Caliari voted for Mr. Holl.

       22.      Upon information and belief, Mr. Holl is not known to Mr. Caliari to date persons

outside of Mr. Holl’s race.




                                                                                                     4
             Case 2:05-mc-02025 Document 2130 Filed 01/01/21 Page 4 of 6




       23.      But for Mr. Caliari’s vote, Mrs. Morton-Rozier would have been appointed to the

position of Athletic Director.

       24.      These causes of action follow:

                                FIRST CLAIM FOR RELIEF
                              Korie Morton-Rozier, individually
                                              v.
                                  Paul Caliari, individually
(42 U.S.C. § 1981, by way of 42 U.S.C. § 1983)- Racial Interference with Contracts and Failure
                                           to Hire

       25.      All other paragraphs of this lawsuit are incorporated.

       26.      Mrs. Morton-Rozier was qualified and applied for the position of Athletic

Director at Gateway.

       27.      Mrs. Morton-Rozier suffered an adverse employment action when she was

rejected for the position of Athletic Director.

       28.      Mr. Caliari’s dispositive rejection of Mrs. Morton-Rozier’s application can be

inferred as racially discriminatory on the non-exclusive basis of his comment that she “dat[ed][]

darkies.”

       29.      But for Mr. Caliari’s decision to reject Mrs. Rozier because of the racial identity

of her husband, Mrs. Rozier-Morton would have been hired for the Athletic Director position

within the Monroeville School District.

       30.      As a result, Mrs. Morton-Rozier has been injured, both economically and

emotionally, by the Defendants’ decision to reject her for the position of Athletic Director.




                                                                                                      5
             Case 2:05-mc-02025 Document 2130 Filed 01/01/21 Page 5 of 6




                                SECOND CLAIM FOR RELIEF
                               Korie Morton-Rozier, individually
                                               v.
                                    Gateway School District
              (42 U.S.C. § 1981, by way of 42 U.S.C. § 1983)- Racial Failure to Hire


       31.      All other paragraphs of this lawsuit are incorporated.

       32.      The Board has the final decision-making authority for employment-related

decisions affecting Gateway.

       33.      Mrs. Morton-Rozier was qualified and applied for the position of Athletic

Director at Gateway.

       34.      Mrs. Morton-Rozier suffered an adverse employment action on February 12,

2020, when she was rejected by the Board for the position of Athletic Director.

       35.      At the time it made its decision to hire Mr. Holl instead of Mrs. Morton-Rozier

for the position of Athletic Director, each member of the Board knew that Mr. Caliari had

rejected Mrs. Morton-Rozier for the position because she was married to an African-American

man.

       36.      Notwithstanding its knowledge that the decision to reject Mrs. Morton-Rozier for

the position of Athletic Director was infected with racial animus, the Board ratified Mr. Caliari’s

illegal vote and rejected Mrs. Morton-Rozier application for the position of Athletic Director.

       37.      As a result of Defendants’ conduct, Mrs. Morton-Rozier suffered physical and

psychological injury.




                                                                                                  6
          Case 2:05-mc-02025 Document 2130 Filed 01/01/21 Page 6 of 6




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Korie Morton Rozier, demands judgment in her favor, and

against the Defendants, the Gateway School District and Paul Caliari, for compensatory damages

and for punitive damages (against Mr. Caliari), together with costs of this action, reasonable

attorneys’ fees, and all other relief this Honorable Court deems appropriate under the

circumstances.

       JURY TRIAL DEMANDED.

                                                                 TODD J. HOLLIS LAW
                                                                 Attorney for Plaintiff


                                                                      /s/ Todd J. Hollis
                                                                 By: _______________________
                                                                 Todd J. Hollis, Esquire
                                                                 Supreme Court I.D. No.: 72510
                                                                 202 Penn Plaza
                                                                 Turtle Creek, Pennsylvania 15145
                                                                 412.515.4483 Office
                                                                 412.646.5748 Fax
                                                                 Counsel for the Plaintiff, Mrs. Korie
                                                                 Morton-Rozier




       January 1, 2021




                                                                                              7
